PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/257,217
Filing Date: 25 Jan 2019
Appellant(s): Navarro, Miguel




__________________
Kelly Stewart (Reg. No. 71, 949)
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed February 09, 2021. 
 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”





WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.  Rejection of Claims 1, 4-9, 12-17 and 19-24 under 35 U.S.C. 103.(2) Response to Argument
With respect to the rejection of claims 1, 4-9, 12-17 and 19-24 under 35 U.S.C. 101, Appellant states (on page 11) that, “The Appellant submits that the Examiner has failed to (1) properly identify the specific limitations in the claims under examination that the Examiner believes recites an abstract idea; and (b) determine whether the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Memo.”
  Examiner respectfully disagrees and notes that the limitations of claim 9, under their broadest reasonable interpretation, when considered individually and collectively as an ordered combination, is a process that covers Certain methods of organizing human activity such as Commercial or legal interactions. As per the October 2019 Update: Subject Matter Eligibility guidance, pages 5-6, Commercial or Legal interactions have been identified under Certain Methods of Organizing Human Activity. In addition, Appellant's claimed subject matter, “which identifies a product based on,..an image of a physical item associated with a product, sends information related to the product and indications of one or more actions related to the product:, the one or more actions including an option to apply for the product”, also corresponds to Mental Processes as these limitations relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion and use of a pen and paper). The claim also recites a remote computing 
In response to Appellant’s arguments (on pages 11-12), that the claim  recites additional elements that integrate the judicial exception into a practical application of the exception, the Examiner respectfully disagrees.
The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)

•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. As explained in the 101 analysis in the final office action, the various limitations of claim 9 are either abstract in nature or amount to insignificant extra-solution activity. The 35 U.S.C. 101 rejection presented in the final office action clearly identifies various limitations which amount to insignificantly extra-solution activity and have been determined that the mere collection or receipt of data over a network is a well-understood, routine, and conventional function of a computer when it is claimed in a merely generic manner. The improvements argued are simply directed to the abstract idea itself, however they do not result in any computer functionality or technical/technology improvement. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The advantages over conventional systems are directed towards improving the SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc,, 569 U.S. 576, 591 (2013); accord buySAFE,Inc. v. Google, Inc. 765 F,3d 1350, 1352 (Fed. Cir. 2014). All the features in the Appellant’s claims can at best be considered an improvement in abstract idea.  The specification describes the additional elements of a remote computing device and a network to be generic computer elements (see [0018], [0042], [0045]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and nongeneric arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.

Appellant further argues that (page 12), “the operations defined by the Appellant’s claimed subject matter are not merely a drafting effort designed to monopolize any alleged judicial exception. Rather, the specific operations described above are directed to remotely processing applications based on an associated physical item.”
Regarding appellant's arguments alleging that the claims do not wholly preempt the abstract idea, the Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea “to a particular technological environment” or implementing the abstract idea on a “wholly generic computer” is not sufficient as an additional feature to provide “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Alice Corp., 134 Supreme Court. at 2358 (citations omitted). Although the Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption,” see Alice Corp.,134 S. Ct. at 2354, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing pre-emption as the sole test for patent eligibility. “The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice Corp., 134 S. Ct. at 2354). “[Preemption may signal patent ineligible subject matter, [but] the absence of complete preemption does not demonstrate patent eligibility.” Id. Also preemption is not a stand-alone test. Preemption concerns have been addressed by the examiner through the application of the 2019 PEG framework.

With respect to the rejection of all claims under 35 U.S.C. 101 with regards to Step 2A, Prong 2, Appellant argues that (pages 12-14), “Similar to Example 42, Claim 1, Appellant’s claimed subject matter, as a whole, integrates the alleged judicial exception into a practical application that provides a particular improvement over prior art systems, as discussed above.”
The Examiner does not see the parallel between the Appellant’s claims and that of claim 1 in Example 42. Claim 1 of Example 42 is found to integrate the abstract idea into a practical application because: “The claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity 

In response to Appellant’s assertion on pages 14-17 of the brief that the Examiner has failed to satisfy their burden under Step 2B set forth by Berkheimer, the Examiner respectfully disagrees. 
	Examiner notes that one of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, the claims do not recite significantly more than an abstract idea.  For all these reasons and those stated in the rejections, the Examiner has met the burden set forth by Berkheimer. Thus, the Appellant’s arguments are not persuasive.
In response to Appellant’s assertion on page 17 of the brief that the claims 4 and 12 are patent eligible, the Examiner respectfully disagrees. 
Examiner notes that the paragraph [0077] of the specification explains a machine-readable indicium as, “the payment card 800 may include a machine readable- indicium such as, for example, a barcode 804 as shown in FIG. 8B.” Extracting a referral code from a machine-readable medium is a routine computer function and does not integrate the abstract idea in the claim to a practical application. The limitation also does not amount to “significantly more” than the abstract idea as there is no technological improvement as a result of these limitations. Examiner notes that as made clear by the courts, the "‘novelty’ of any  Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). Also, cxLoyalty, Inc. v. Maritz states that a patent claim is not eligible under § 101 merely because it recites novel subject matter. A claim for a new abstract idea is still an abstract idea. The determination of eligibility under 35 U.S.C. § 101 is thus distinct from demonstrating novelty under 35 U.S.C. § 102. In addition, determination of eligibility under 35 U.S.C. § 101 is different from an obviousness analysis under 35 U.S.C. 103. 
Specifically, “lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101” (See MPEP 2106.05(I)). 


In response to Appellant’s assertion on page 18 of the brief that the claims 21 and 23 are patent eligible, the Examiner respectfully disagrees. 
Examiner notes that the specification describes the additional elements of a remote computing device and a network to be generic computer elements (see [0018], [0042], [0045]). The additional elements of a remote computing device and a network are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. Using a generic computer to verify the identity of new customers is a routine computer function and does not integrate the abstract idea in the claim to a practical application. The limitation also does not amount to “significantly more” than the abstract idea as there is no technological improvement as a result of these limitations. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception.  Examiner notes that as made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the §101 categories  Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). A claim for a new abstract idea is still an abstract idea. The determination of eligibility under 35 U.S.C. § 101 is thus distinct from demonstrating novelty under 35 U.S.C. § 102. In addition, determination of eligibility under 35 U.S.C. § 101 is different from an obviousness analysis under 35 U.S.C. 103. 
Specifically, “lack of novelty under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103 of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101” (See MPEP 2106.05(I)). 
These limitations amount to routine, well-understood, and conventional function of a general-purpose computer and hence do not amount to significantly more. Thus, the claims 21 and 23 are not patent eligible. 
                                   

For the above reasons, it is believed that the rejections should be sustained.


/BHAVIN D SHAH/Examiner, Art Unit 3693  
March 17, 2021
Conferees: 

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693     

/Vincent Millin/
Appeal Practice Specialist
                                                                                                                                                                                                   



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.